EXHIBIT 10.1

Kansas City Southern

Common Stock
($.01 par value)

ATM EQUITY OFFERINGSM SALES AGREEMENT

April 27, 2009

MERRILL LYNCH & CO.
Merrill Lynch, Pierce, Fenner & Smith

Incorporated

4 World Financial Center
New York, New York 10080

Ladies and Gentlemen:

Kansas City Southern, a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated herein, to issue and sell from time to time
through Merrill Lynch, Pierce, Fenner & Smith Incorporated, as sales agent (the
“Agent”), shares (the “Shares”) of the Company’s common stock, $.01 par value
(the “Common Stock”), having an aggregate offering price of up to $75,000,000 on
the terms set forth in Section 2 of this ATM Equity OfferingSM Sales Agreement
(the “Agreement”).

Section 1. Representations and Warranties. The Company represents and warrants
to the Agent that as of the date of this Agreement, each Suspension Termination
Date (as defined in Section 2(c) below), each Applicable Time (as defined in
Section 1(a) below) and each Settlement Date (as defined in Section 2 below)
and, except during any period in which the offering of Shares is suspended
pursuant to Section 2(c), any applicable Registration Statement Amendment Date
(as defined in Section 3 below), each Company Periodic Report Date (as defined
in Section 3 below) and each Company Earnings Report Date (as defined in
Section 3 below):

(a) Compliance with Registration Requirements. The Company has filed with the
Securities and Exchange Commission (the “Commission”) an “automatic shelf
registration statement” as defined under Rule 405 under the Securities Act of
1933, as amended, and the rules and regulations of the Commission thereunder
(the “1933 Act”), on Form S-3 (File No. 333-155601), relating to certain
securities of the Company (including the Shares) (collectively, the
“Securities”) not earlier than three years prior to the date hereof; such
registration statement, and any post-effective amendment thereto, became
effective on filing; and no stop order suspending the effectiveness of such
registration statement or any part thereof has been issued and no proceeding for
that purpose has been initiated or, to the knowledge of the Company, threatened
by the Commission, and no notice of objection of the Commission to the use of
such form of registration statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the 1933 Act has been received by the Company
(the base prospectus filed as part of such registration statement, in the form
in which it has most recently been filed with the Commission on or prior to the
date of this Agreement, is hereinafter called the “Basic Prospectus”; the
various parts of such registration statement, excluding any Form T-1 but
including all exhibits thereto and any prospectus supplement relating to the
Shares that is filed with the Commission and deemed by virtue of Rule 430B to be
part of such registration statement, each as amended at the time such part of
the registration statement became effective, are hereinafter collectively called
the “Registration Statement”; the prospectus supplement specifically relating to
the Shares prepared and filed by the Company with the Commission pursuant to
Rule 424(b) under the 1933 Act is hereinafter called the “Prospectus
Supplement”; the Basic Prospectus, as amended and supplemented by the Prospectus
Supplement, is hereinafter called the “Prospectus”; any reference herein to the
Basic Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the 1933 Act; any reference to any amendment or
supplement to the Basic Prospectus, the Prospectus Supplement or the Prospectus
shall be deemed to refer to and include any post-effective amendment to the
Registration Statement, any prospectus supplement relating to the Shares filed
by the Company with the Commission pursuant to Rule 424(b) under the 1933 Act
and any documents filed by the Company under the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission thereunder
(the “1934 Act”), and incorporated therein, in each case after the date of the
Basic Prospectus, the Prospectus Supplement or the Prospectus, as the case may
be; any reference to any amendment to the Registration Statement shall be deemed
to refer to and include any annual report of the Company filed pursuant to
Section 13(a) or 15(d) of the 1934 Act after the effective date of the
Registration Statement that is incorporated by reference in the Registration
Statement; and any “issuer free writing prospectus” as defined in Rule 433 under
the 1933 Act relating to the Shares is hereinafter called an “Issuer Free
Writing Prospectus”).

No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this Section shall not apply to statements or omissions
based upon information relating to the Agent furnished to the Company by the
Agent in writing expressly for use in any Prospectus, Prospectus Supplement,
Issuer Free Writing Prospectus or General Disclosure Package.

For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of sale of such Shares pursuant to this Agreement. The
Prospectus and any applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and, with respect
to any Shares, together with the public offering price of such Shares, the
“General Disclosure Package”) as of each Applicable Time and each Settlement
Date, will not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
that the representations and warranties set forth in this Section shall not
apply to statements or omissions based upon information relating to the Agent
furnished to the Company by the Agent in writing expressly for use in any
Prospectus, Prospectus Supplement, Issuer Free Writing Prospectus or General
Disclosure Package; and each applicable Issuer Free Writing Prospectus will not
conflict with the information contained in the Registration Statement, the
Prospectus Supplement or the Prospectus and each such Issuer Free Writing
Prospectus, as supplemented by and taken together with the General Disclosure
Package as of such Applicable Time, will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this section shall not apply to statements or omissions based upon
information relating to the Agent furnished to the Company by the Agent in
writing expressly for use in any Prospectus, Prospectus Supplement, Issuer Free
Writing Prospectus or General Disclosure Package.

(b) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Registration Statement and the
Prospectus, when they became effective or were filed with the Commission, as the
case may be, complied in all material respects with the requirements of the 1934
Act, and, when read together with the other information in the Prospectus,
(a) at the time the Registration Statement became effective, (b) at the time the
Prospectus was issued and (c) on the date of this Agreement, did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

(c) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Registration Statement are
independent public accountants with respect to the Company as required by the
1933 Act and the 1933 Act Regulations.

(d) Financial Statements. The historical audited consolidated financial
statements and notes of the Company included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus
(i) have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”), (ii) present fairly in all material respects the financial
condition, results of operations and cash flows of the Company and each of its
subsidiaries taken as a whole, and (iii) comply as to form in all material
respects with the applicable accounting requirements of the 1933 Act. No other
financial statements are required to be included or incorporated by reference in
the Registration Statement, the General Disclosure Package or the Prospectus.

(e) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, except as otherwise stated therein, there has not
occurred any material adverse change, or to the Company’s knowledge, any
development involving a prospective material adverse change, in the condition,
financial or otherwise, or in the earnings, business affairs or operations of
the Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business (a “Material Adverse Effect”).

(f) Good Standing of the Company. The Company has been duly incorporated, is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own,
lease and operate its property and to conduct its business as described in the
Prospectus and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not result in a Material
Adverse Effect.

(g) Good Standing of Subsidiaries. Each subsidiary of the Company has been duly
organized, is validly existing and in good standing (to the extent applicable)
under the laws of the jurisdiction of its organization, has the power and
authority to own, lease and operate its property and to conduct its business as
described in the Prospectus and is duly qualified to transact business and is in
good standing (to the extent applicable) in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing (to the extent applicable) would not have a Material Adverse
Effect; all of the issued shares of capital stock of each corporate subsidiary
of the Company held by the Company have been duly and validly authorized and
issued, are fully paid and non-assessable and are owned directly or indirectly
by the Company free and clear of all liens, encumbrances, equities or claims.

(h) Capitalization. The authorized, issued and outstanding capital stock of the
Company is as set forth in the Registration Statements and the Prospectus in the
column entitled “Actual” under the caption “Capitalization” (except for
subsequent issuances, if any, pursuant to this Agreement, pursuant to
reservations, agreements or employee benefit plans referred to in the Prospectus
or pursuant to the exercise of convertible securities or options referred to in
the Prospectus). The shares of issued and outstanding Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable; none
of the outstanding shares of capital stock was issued in violation of the
preemptive or other similar rights of any securityholder of the Company. The
Company’s Common Stock has been registered pursuant to Section 12(b) of the 1934
Act and is listed on the New York Stock Exchange (the “NYSE”), and the Company
has taken no action designed to, or likely to have the effect of, terminating
the listing of the Common Stock from the NYSE, nor has the Company received any
notification that the Commission or the NYSE is contemplating terminating such
registration or listing.

(i) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(j) Authorization and Description of Securities. The Shares have been duly
authorized and reserved for issuance and sale pursuant to this Agreement and,
when issued and delivered by the Company pursuant to this Agreement against
payment of the consideration set forth herein, will be validly issued and fully
paid and non-assessable; the Common Stock conforms as to legal matters to the
description thereof contained in the Prospectus and such description conforms in
all material respects to the rights set forth in the instruments defining the
same; no holder of the Shares will be subject to personal liability by reason of
being such a holder; and the issuance of the Shares is not subject to the
preemptive or other similar rights of any securityholder of the Company.

(k) Absence of Defaults and Conflicts. Neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which it or any of them may be bound,
or to which any of the property or assets of the Company or any subsidiary is
subject except for such defaults that would not have a Material Adverse Effect;
and the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein and in the Registration
Statement (including the issuance and sale of the Shares and the use of the
proceeds from the sale of the Shares as described in the Prospectus under the
caption “Use of Proceeds”) and compliance by the Company with its obligations
hereunder have been duly authorized by all necessary corporate action and do not
and will not (i) contravene any provision of applicable law or the certificate
of incorporation or by-laws of the Company or any agreement or other instrument
binding upon the Company or any of its subsidiaries included or incorporated by
reference in the Company’s most recent Annual Report on Form 10-K, (ii) result
in an event or condition which gives the holder of any notes, debenture, or
other evidence of indebtedness included or incorporated by reference in the
Company’s most recent Annual Report on Form 10-K (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries,
or (iii) contravene, conflict with or constitute a breach of, or default under
any judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Company or any of its subsidiaries and their respective
operations, except to the extent that such contravention, violation, breach or
default described in item (iii) above would not have a Material Adverse Effect.

(l) Absence of Labor Dispute. Except as described in the Registration Statement,
no material labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company or any of its
subsidiaries, is threatened or, to the knowledge of the Company, is imminent,
and to the knowledge of the Company and any of its subsidiaries there is no
existing or imminent labor disturbance by the employees of any of their
respective principal suppliers, contractors or customers that would be
reasonably likely to have a Material Adverse Effect.

(m) Absence of Proceedings. There are no legal or governmental proceedings
pending or, to the Company’s knowledge, threatened to which the Company or any
of its subsidiaries is a party or to which any of the properties of the Company
or any of its subsidiaries is subject (i) other than proceedings that are
accurately described in all material respects in the Registration Statement and
proceedings that would not have a Material Adverse Effect, or on the power or
ability of the Company to perform its obligations under this Agreement or to
consummate the transactions contemplated by this Agreement or (ii) that are
required to be described in the Registration Statement by Regulation S-K or the
item requirements of the applicable form under the 1933 Act or the 1934 Act and
are not so described.

(n) Disclosure of Statutes and Contracts, Etc. There are no statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement, the Prospectus or the documents incorporated by
reference therein by Regulation S-K or the item requirements of the applicable
form under the 1933 Act or the 1934 Act or to be filed as exhibits thereto that
are not described or filed as required.

(o) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations hereunder, in connection with the offering,
issuance or sale of the Securities hereunder or the consummation of the
transactions contemplated by this Agreement, except such as have been already
obtained or as may be required under the 1933 Act or the 1933 Act Regulations or
state securities laws.

(p) Absence of Manipulation. Neither the Company nor any affiliate of the
Company has taken, nor will the Company or any affiliate take, directly or
indirectly, any action which is designed to or which has constituted or which
would reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares.

(q) Possession of Licenses and Permits. The Company and each of its subsidiaries
own, possess or has obtained all licenses, permits, certificates, consents,
orders, approvals and other authorizations from, and has made all declarations
and filings with, all federal, state, local and other governmental authorities
(including foreign regulatory agencies), all self-regulatory organizations and
all courts and other tribunals, domestic or foreign, necessary to own or lease,
as the case may be, and to operate their properties and to carry on their
business as conducted as of the date hereof and as described in the Registration
Statement, except to the extent that the failure to own, possess or obtain such
licenses, permits, certificates, consents, orders, approvals and other
authorizations would not have a Material Adverse Effect; and neither the Company
nor any of its subsidiaries has received any notice of any proceeding relating
to revocation or modification of any such license, permit, certificate, consent,
order, approval or other authorization which, individually or in the aggregate,
if the subject of an unfavorable or adverse decision or ruling, would reasonably
be expected to result in a Material Adverse Effect.

(r) Investment Company Act. The Company is not required, and upon the issuance
and of the Shares as herein contemplated and the application of the net proceeds
therefrom as described in the Prospectus will not be required, to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “1940 Act”).

(s) Environmental Laws. The Company and its subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except, in each case, where
such noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect. There are no costs or liabilities associated
with Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) which
would, singly or in the aggregate, have a Material Adverse Effect.

(t) Registration Rights. There are no persons with registrations rights or other
similar rights to have any securities registered pursuant to the Registration
Statement or otherwise registered by the Company under the 1933 Act.

(u) Accounting Controls. The Company and each of its subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (A) transactions are executed in accordance with management’s
general or specific authorizations; (B) all transactions are recorded as
necessary to permit preparation of financial statements in GAAP and to maintain
asset accountability; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(v) Well-Known Seasoned Issuer. (A)(i) At the time of filing the Registration
Statement, (ii) at the time of the most recent amendment thereto for the
purposes of complying with Section 10(a)(3) of the 1933 Act (whether such
amendment was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the 1934 Act or form of prospectus), and (iii) at the
time the Company or any person acting on its behalf (within the meaning, for
this clause only, of Rule 163(c) under the 1933 Act) made any offer relating to
the Shares in reliance on the exemption of Rule 163 under the 1933 Act, the
Company was a “well-known seasoned issuer” as defined in Rule 405 under the 1933
Act; and (B) at the earliest time after the filing of the Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2) under the 1933 Act) of the Shares, the Company was
not an “ineligible issuer” as defined in Rule 405 under the 1933 Act.

(w) No Commissions. Neither the Company nor any of its subsidiaries is a party
to any contract, agreement or understanding with any person (other than as
contemplated by this Agreement) that would give rise to a valid claim against
the Company or any of its subsidiaries or the Agent for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Shares.

(x) Actively-Traded Security. The Common Stock is an “actively-traded security”
exempted from the requirements of Rule 101 of Regulation M under the 1934 Act by
subsection (c)(1) of such rule.

(y) Deemed Representation. Any certificate signed by any officer of the Company
delivered to the Agent or to counsel for the Agent pursuant to or in connection
with this Agreement shall be deemed a representation and warranty by the Company
to the Agent as to the matters covered thereby as of the date or dates indicated
in such certificate.

(z) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company and, to the Company’s knowledge, any of the Company’s
directors or officers, in their capacities as such, to comply with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”) applicable to the Company as of
the date hereof.

(aa) Payment of Taxes. The Company and each of its subsidiaries has filed all
tax returns (foreign, national, local or other) required to be filed and has
paid all taxes required to be paid by them and any other assessment, fine or
penalty levied against them, to the extent that any of the foregoing is due and
payable, except for any such assessment, fine or penalty that is currently being
contested in good faith and except where the failure to file or pay would not,
individually or in the aggregate, result in a Material Adverse Effect.

(bb) Insurance. The Company and each of its subsidiaries is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for companies engaged in the same or
similar businesses; all such policies covering any of their business, assets,
employees, officers and directors are in full force and effect; the Company and
each of its subsidiaries is in compliance with the terms of such policies and
instruments in all material respects, and there are no claims by the Company or
any of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability of defending under a reservation of
rights clause; and neither the Company nor any of its subsidiaries has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue in their businesses.

(cc) Unlawful Payments. Neither the Company nor any of its subsidiaries or
affiliates, nor to the knowledge of the Company, any director, officer,
employee, agent or representative of the Company or of any of its subsidiaries
or affiliates, has taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any “government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) to influence official action or secure an improper advantage; and the
Company and its subsidiaries and affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and maintain
and will continue to maintain policies and procedures designed to promote and
achieve compliance with such laws and with the representation and warranty
contained herein.

(dd) Money Laundering Laws. The operations of the Company and its domestic
subsidiaries are and have been conducted at all times in material compliance
with all applicable financial recordkeeping and reporting requirements,
including those of the Bank Secrecy Act, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable
anti-money laundering statutes of jurisdictions where the Company and its
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

(ee) OFAC. (i) The Company represents that neither it nor any of its domestic
subsidiaries (collectively, the “Entity”) or, to the knowledge of the Entity,
any director, officer, employee, agent, affiliate or representative of the
Entity, is an individual or entity (“Person”) that is, or is owned or controlled
by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”) or other relevant
sanctions authority (collectively, “Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).

(ii) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering of Shares, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(iii) The Entity represents and covenants that it has not knowingly engaged in,
and will not engage in, any dealings or transactions with any Person, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of Sanctions.

(ff) No Relationships. No relationship, direct or indirect, exists between the
Company or any of its subsidiaries on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any of its subsidiaries
on the other hand, which is required by the 1933 Act to be described in the
Prospectus which is not so described.

(gg) Title to Property. The Company and its subsidiaries have good and
marketable title to all real property owned by the Company and its subsidiaries
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (a) are described in the Prospectus
or (b) do not, singly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company or any of its subsidiaries; and all of the leases and
subleases material to the business of the Company and its subsidiaries,
considered as one enterprise, and under which the Company or any of its
subsidiaries holds properties described in the Prospectus, are in full force and
effect, and neither the Company nor any subsidiary has any notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

Section 2. Sale and Delivery of Shares.

(a) Subject to the terms and conditions set forth herein, the Company agrees to
issue and sell through the Agent acting as sales agent from time to time, and
the Agent agrees to use commercially reasonable efforts to sell as sales agent
for the Company, the Shares. Sales of the Shares, if any, through the Agent
acting as sales agent will be made by means of ordinary brokers’ transactions on
the NYSE or otherwise at market prices prevailing at the time of sale, at prices
related to prevailing market prices or at negotiated prices.

(b) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Agent on any trading day (other than a day on which
the NYSE is scheduled to close prior to its regular weekday closing time, each,
a “Trading Day”) that the Company has satisfied its obligations under Section 6
of this Agreement and that the Company has instructed the Agent to make such
sales. On any Trading Day, the Company may instruct the Agent by telephone
(confirmed promptly by telecopy or email, which confirmation will be promptly
acknowledged by the Agent) as to the maximum number of Shares to be sold by the
Agent on such day (in any event not in excess of the number available for
issuance under the Prospectus and the currently effective Registration
Statement) and the minimum price per Share at which such Shares may be sold.
Subject to the terms and conditions hereof, the Agent shall use commercially
reasonable efforts to sell as sales agent all of the Shares so designated by the
Company. The Company and the Agent each acknowledge and agree that (A) there can
be no assurance that the Agent will be successful in selling the Shares, (B) the
Agent will incur no liability or obligation to the Company or any other person
or entity if it does not sell Shares for any reason other than a failure by the
Agent to use commercially reasonable efforts consistent with normal trading and
sales practices and applicable law and regulations to sell such Shares as
required by this Agreement, and (C) the Agent shall be under no obligation to
purchase Shares on a principal basis.

(c) Notwithstanding the foregoing, the Company shall not authorize the issuance
and sale of, and the Agent as sales agent shall not be obligated to use
commercially reasonable efforts to sell, any Shares (i) at a price lower than
the minimum price therefor authorized from time to time, or (ii) in a number in
excess of the number of Shares authorized from time to time to be issued and
sold under this Agreement, in each case, by the Company’s board of directors, or
a duly authorized committee thereof, and notified to the Agent in writing. In
addition, the Company or the Agent may, upon notice to the other party hereto by
telephone (confirmed promptly by telecopy or email, which confirmation will be
promptly acknowledged), suspend the offering of the Shares with respect to which
the Agent is acting as sales agent for any reason and at any time; provided,
however, that such suspension or termination shall not affect or impair the
parties’ respective obligations with respect to the Shares sold hereunder prior
to the giving of such notice. Each date of termination of a suspension of the
offering of Shares pursuant to this Section 2(c), if any, is herein referred to
as a “Suspension Termination Date”.

(d) The gross sales price of any Shares sold pursuant to this Agreement by the
Agent shall be the market price prevailing at the time of sale for shares of the
Company’s Common Stock sold by the Agent on the NYSE or otherwise, at prices
relating to prevailing market prices or at negotiated prices. The compensation
payable to the Agent for sales of Shares shall be equal to 2.00% of the gross
sales price of the Shares for amounts of Shares sold pursuant to this Agreement.
The remaining proceeds, after further deduction for any transaction fees imposed
by any governmental, regulatory or self-regulatory organization in respect of
such sales, shall constitute the net proceeds to the Company for such Shares
(the “Net Proceeds”). The Agent shall notify the Company as promptly as
practicable if any deduction referenced in the preceding sentence will be
required.

(e) The Agent shall provide written confirmation to the Company following the
close of trading on the NYSE each day in which Shares are sold under this
Agreement setting forth the number of Shares sold on such day, the aggregate
gross sales proceeds of the Shares, the Net Proceeds to the Company and the
compensation payable by the Company to the Agent with respect to such sales.

(f) Under no circumstances shall the aggregate offering price or number, as the
case may be, of Shares sold pursuant to this Agreement exceed the aggregate
offering price or number, as the case may be, of Shares of Common Stock (i) set
forth in the preamble paragraph of this Agreement, (ii) available for issuance
under the Prospectus and the then currently effective Registration Statement or
(iii) authorized from time to time to be issued and sold under this Agreement by
the Company’s board of directors, or a duly authorized committee thereof, and
notified to the Agent in writing. In addition, under no circumstances shall any
Shares be sold at a price lower than the minimum price therefor authorized from
time to time by the Company’s board of directors, or a duly authorized committee
thereof, and notified to the Agent in writing.

(g) If either party believes that the exemptive provisions set forth in
Rule 101(c)(1) of Regulation M under the 1934 Act (applicable to securities with
an average daily trading volume of $1,000,000 that are issued by an issuer whose
common equity securities have a public float value of at least $150,000,000) are
not satisfied with respect to the Company or the Shares, it shall promptly
notify the other party and sales of Shares under this Agreement shall be
suspended until that or other exemptive provisions have been satisfied in the
judgment of each party.

(h) Settlement for sales of Shares pursuant to this Section 2 will occur on the
third business day that is also a Trading Day following the trade date on which
such sales are made, unless another date shall be agreed to by the Company and
the Agent (each such day, a “Settlement Date”). On each Settlement Date, the
Shares sold through the Agent for settlement on such date shall be delivered by
the Company to the Agent against payment of the Net Proceeds from the sale of
such Shares. Settlement for all Shares shall be effected by book-entry delivery
of Shares to the Agent’s account at The Depository Trust Company against
payments by the Agent of the Net Proceeds from the sale of such Shares in same
day funds delivered to an account designated by the Company. If the Company
shall default on its obligation to deliver Shares on any Settlement Date, the
Company shall (i) indemnify and hold the Agent harmless against any loss, claim
or damage arising from or as a result of such default by the Company and
(ii) pay the Agent any commission to which it would otherwise be entitled absent
such default. If the Agent breaches this Agreement by failing to deliver the
applicable Net Proceeds on any Settlement Date for Shares delivered by the
Company, the Agent will pay the Company interest based on the effective
overnight federal funds rate plus two (2.00) percentage points until such
proceeds, together with such interest, have been fully paid.

(i) Notwithstanding any other provision of this Agreement, the Company and the
Agent agree that no sales of Shares shall take place, and the Company shall not
request the sale of any Shares that would be sold, and the Agent shall not be
obligated to sell, during any period in which the Company is in possession of
material non-public information. The period beginning on the last day of any
fiscal quarter and ending on the business day following the Company Earnings
Report Date relating to such fiscal quarter is referred to herein as the
“Blackout Period”.

(j) At each Applicable Time, Settlement Date, Suspension Termination Date and,
except during any period in which the offering of Shares is suspended pursuant
to Section 2(c), each Registration Statement Amendment Date, each Company
Periodic Report Date and each Company Earnings Report Date, the Company shall be
deemed to have affirmed each representation and warranty contained in this
Agreement. The Company shall cause a senior corporate officer of the Company
from time to time designated by the Company (which senior corporate officer
shall initially be one of the senior corporate officers specified in Exhibit A
hereto) to respond via electronic mail to a communication from the Agent in the
form set forth in Exhibit A hereto when, during the term of this Agreement, the
Company shall have received such a communication. Any obligation of the Agent to
use commercially reasonable efforts to sell the Shares on behalf of the Company
as sales agent shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 6 of this Agreement.

Section 3. Covenants. The Company agrees with the Agent:

(a) During any period when the delivery of a prospectus is required in
connection with the offering or sale of Shares (whether physically or through
compliance with Rule 153 or 172, or in lieu thereof, a notice referred to in
Rule 173(a) under the 1933 Act), (i) to make no further amendment or any
supplement to the Registration Statement or the Prospectus prior to any
Settlement Date which shall be disapproved by the Agent promptly after
reasonable notice thereof, provided that, if in the opinion of counsel to the
Company any such amendment or supplement shall be required by law or regulation
to be made, the Company shall be permitted to file such amendment or supplement
after taking into account such comments as the Agent may make on the form,
content or other aspects of such amendment or supplement, and to advise the
Agent, promptly after it receives notice thereof, of the time when any amendment
to the Registration Statement has been filed or becomes effective or any
amendment or supplement to the Prospectus has been filed and to furnish the
Representatives with copies thereof, (ii) to file promptly all other material
required to be filed by the Company with the Commission pursuant to Rule 433(d)
under the 1933 Act, (iii) to file promptly all reports and any definitive proxy
or information statements required to be filed by the Company with the
Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the 1934 Act,
(iv) to advise the Agent, promptly after it receives notice thereof, of the
issuance by the Commission of any stop order or of any order preventing or
suspending the use of the Prospectus or other prospectus in respect of the
Shares, of any notice of objection of the Commission to the use of the form of
the Registration Statement or any post-effective amendment thereto pursuant to
Rule 401(g)(2) under the 1933 Act, of the suspension of the qualification of the
Shares for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the form of the Registration
Statement or the Prospectus or for additional information, and (v) in the event
of the issuance of any such stop order or of any such order preventing or
suspending the use of the Prospectus in respect of the Shares or suspending any
such qualification, to promptly use commercially reasonable efforts to obtain
the withdrawal of such order; and in the event of any such issuance of a notice
of objection, promptly to take such reasonable steps as may be necessary to
permit offers and sales of the Shares by the Agent, which may include, without
limitation, amending the Registration Statement or filing a new registration
statement, at the Company’s expense (references herein to the Registration
Statement shall include any such amendment or new registration statement).

(b) Promptly from time to time to take such action as the Agent may reasonably
request to qualify the Shares for offering and sale under the securities laws of
such jurisdictions as the Agent may request and to comply with such laws so as
to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the sale of the Shares, provided
that in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction; and to promptly advise the Agent of the receipt by the Company of
any notification with respect to the suspension of the qualification of the
Shares for offer or sale in any jurisdiction or the initiation or threatening of
any proceeding for such purpose.

(c) During any period when the delivery of a prospectus is required (whether
physically or through compliance with Rules 153 or 172, or in lieu thereof, a
notice referred to in Rule 173(a) under the 1933 Act) in connection with the
offering or sale of Shares, the Company will make available to the Agent, as
soon as practicable after the execution of this Agreement, and thereafter from
time to time furnish to the Agent, copies of the most recent Prospectus in such
quantities and at such locations as the Agent may reasonably request for the
purposes contemplated by the 1933 Act. During any period when the delivery of a
prospectus is required (whether physically or through compliance with Rules 153
or 172, or in lieu thereof, a notice referred to in Rule 173(a) under the 1933
Act) in connection with the offering or sale of Shares, and if at such time any
event shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Prospectus
is delivered, not misleading, or, if for any other reason it shall be necessary
during such same period to amend or supplement the Prospectus or to file under
the 1934 Act any document incorporated by reference in the Prospectus in order
to comply with the 1933 Act or the 1934 Act, to notify the Agent and to file
such document and to prepare and furnish without charge to the Agent as many
written and electronic copies as the Agent may from time to time reasonably
request of an amended Prospectus or a supplement to the Prospectus which will
correct such statement or omission or effect such compliance.

(d) To make generally available to its securityholders as soon as practicable,
but in any event not later than sixteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the 1933 Act), an
earnings statement of the Company and its subsidiaries (which need not be
audited) complying with Section 11(a) of the 1933 Act and the rules and
regulations of the Commission thereunder (including, at the option of the
Company, Rule 158).

(e) To pay the required Commission filing fees relating to the Shares within the
time required by Rule 456(b)(1) under the 1933 Act without regard to the proviso
therein and otherwise in accordance with Rules 456(b) and 457(r) under the 1933
Act.

(f) To use the Net Proceeds received by it from the sale of the Shares pursuant
to this Agreement in the manner specified in the applicable General Disclosure
Package.

(g) In connection with the offering and sale of the Shares, the Company will
file with the NYSE all documents and notices, and make all certifications,
required by the NYSE of companies that have securities that are listed on the
NYSE and will maintain such listing.

(h) To not take, directly or indirectly, any action designed to cause or result
in, or that has constituted or might reasonably be expected to constitute, under
the 1934 Act or otherwise, the stabilization or manipulation of the price of any
securities of the Company to facilitate the sale or resale of the Shares.

(i) At each Applicable Time, each Settlement Date, each Suspension Termination
Date, and, except during any period in which the offering of Shares is suspended
pursuant to Section 2(c), each Registration Statement Amendment Date (as defined
below), each Company Earnings Report Date (as defined below) and each Company
Periodic Report Date (as defined below), the Company shall be deemed to have
affirmed each representation, warranty, covenant and other agreement contained
in this Agreement. In each Annual Report on Form 10-K or Quarterly Report on
Form 10-Q filed by the Company in respect of any quarter in which sales of
Shares were made by or through the Agent under this Agreement (each date on
which any such document is filed, and any date on which an amendment to any such
document is filed, a “Company Periodic Report Date”), the Company shall set
forth with regard to such quarter the number of Shares sold through the Agent
under this Agreement, the Net Proceeds received by the Company and the
compensation paid by the Company to the Agent with respect to sales of Shares
pursuant to this Agreement.

(j) (A) Upon commencement of the offering of Shares under this Agreement, each
Suspension Termination Date, and, (B) except during any period in which the
offering of Shares is suspended pursuant to Section 2(c), (x) once weekly during
the term of this Agreement on such day(s) as may be agreed upon by the Company
and the Agent following commencement of the offering of Shares under this
Agreement, and (y) promptly after each (i) date the Registration Statement or
the Prospectus shall be amended or supplemented (other than (1) by an amendment
or supplement providing solely for the determination of the terms of the Shares,
(2) in connection with the filing of any current reports on Form 8-K (other than
any current reports on Form 8-K which contain financial statements, supporting
schedules or other financial data, including any current report on Form 8-K
under Item 2.02 of such form that is considered “filed” under the 1934 Act) or
(3) by a prospectus supplement relating to the offering of other securities
(including, without limitation, other shares of Common Stock)) (each such date,
a “Registration Statement Amendment Date”), (ii) date on which a current report
on Form 8-K shall be furnished by the Company under Item 2.02 of such form in
respect of a public disclosure or material non-public information regarding the
Company’s results of operations or financial condition for a completed quarterly
or annual fiscal period (a “Company Earnings Report Date”) and (iii) Company
Periodic Report Date, the Company will furnish or cause to be furnished
forthwith to the Agent a certificate dated the date of effectiveness of such
amendment or the date of filing with the Commission of such supplement or other
document, as the case may be, or the date of delivery in the case of (A) and
(B)(x), in a form reasonably satisfactory to the Agent to the effect that the
statements contained in the certificate referred to in Section 6(e) of this
Agreement which were last furnished to the Agent are true and correct at the
time of such amendment, supplement or filing, as the case may be, as though made
at and as of such time (except that such statements shall be deemed to relate to
the Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented, or to the document incorporated by reference into the
Prospectus, to such time) or, in lieu of such certificate, a certificate of the
same tenor as the certificate referred to in said Section 6(e), but modified as
necessary to relate to the Registration Statement, the General Disclosure
Package and the Prospectus as amended and supplemented, or to the document
incorporated by reference into the Prospectus, to the time of delivery of such
certificate. As used in this paragraph, to the extent there shall be an
Applicable Time on or following the date referred to in clause (i), (ii) or
(iii) of (B)(y) above, “promptly” shall be deemed to be on or prior to the next
succeeding Applicable Time.

(k) (A) Upon commencement of the offering of Shares under this Agreement, each
Suspension Termination Date, and, (B) except during any period the offering of
Shares is suspended pursuant to Section 2(c), promptly after each
(i) Registration Statement Amendment Date, (ii) Company Earnings Report Date and
(iii) Company Periodic Report Date, the Company will furnish or cause to be
furnished to the Agent and to counsel to the Agent the written opinion and
letter of each Company Counsel or other counsel reasonably satisfactory to the
Agent, dated the date of effectiveness of such amendment or the date of filing
with the Commission of such supplement or other document, as the case may be, or
the date of delivery in the case of (A), in a form and substance reasonably
satisfactory to the Agent and its counsel, of the same tenor as the opinions and
letters referred to in Section 6(c) of this Agreement, but modified as necessary
to relate to the Registration Statement, the General Disclosure Package and the
Prospectus as amended and supplemented, or to the document incorporated by
reference into the Prospectus, to the time of delivery of such opinion and
letter or, in lieu of such opinion and letter, counsel last furnishing such
letter to the Agent shall furnish such Agent with a letter substantially to the
effect that the Agent may rely on such last opinion and letter to the same
extent as though each were dated the date of such letter authorizing reliance
(except that statements in such last letter shall be deemed to relate to the
Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented, or to the document incorporated by reference into the
Prospectus, to the time of delivery of such letter authorizing reliance). As
used in this paragraph, to the extent there shall be an Applicable Time on or
following the date referred to in clause (B)(i), (ii) or (iii) above, “promptly”
shall be deemed to be on or prior to the next succeeding Applicable Time.

(l) (A) Upon commencement of the offering of Shares under this Agreement, each
Suspension Termination Date, and, (B) except during any period the offering of
Shares is suspended pursuant to Section 2(c), promptly after each
(i) Registration Statement Amendment Date, (ii) Company Earnings Report Date and
(iii) Company Periodic Report Date, the Company will cause KPMG LLP, or other
independent accountants reasonably satisfactory to the Agent, to furnish to the
Agent a letter, dated the date of effectiveness of such amendment or the date of
filing of such supplement or other document with the Commission, as the case may
be, or the date of delivery in the case of (A), in form reasonably satisfactory
to the Agent and its counsel, of the same tenor as the letter referred to in
Section 6(d) hereof, but modified as necessary to relate to the Registration
Statement, the General Disclosure Package and the Prospectus, as amended and
supplemented, or to the document incorporated by reference into the Prospectus,
to the date of such letter. As used in this paragraph, to the extent there shall
be an Applicable Time on or following the date referred to in clause (B)(i),
(ii) or (iii) above, “promptly” shall be deemed to be on or prior to the next
succeeding Applicable Time.

(m) During any Blackout Period in which the Company requests the sale of Shares
pursuant to this Agreement, the Company will furnish upon the request of the
Agent, prior to such sale, those documents referred to in Sections 3(j), (k) and
(l).

(n) The Company consents to the Agent trading in the Company’s Common Stock for
the Agent’s own account and for the account of its clients at the same time as
sales of Shares occur pursuant to this Agreement.

(o) If, to the knowledge of the Company, all filings required by Rule 424 in
connection with this offering shall not have been made or the representations in
Section 1(a) shall not be true and correct on the applicable Settlement Date,
the Company will offer to any person who has agreed to purchase Shares from the
Company as the result of an offer to purchase solicited by the Agent the right
to refuse to purchase and pay for such Shares.

(p) The Company will cooperate timely with any reasonable due diligence review
conducted by the Agent or its counsel at such times as contemplated by this
Agreement in connection with the transactions contemplated hereby, including,
without limitation, and upon reasonable notice providing information and making
available documents and appropriate corporate officers, during regular business
hours and at the Company’s principal offices, as the Agent may reasonably
request.

(q) The Company will not, without (i) giving the Agent at least five business
days’ prior written notice specifying the nature of the proposed sale and the
date of such proposed sale and (ii) the Agent suspending activity under this
program for such period of time as requested by the Company or as deemed
appropriate by the Agent in light of the proposed sale, (A) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of, lend or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or securities convertible
into or exchangeable or exercisable for or repayable with Common Stock, or file
any registration statement under the 1933 Act with respect to any of the
foregoing (other than a shelf registration statement under Rule 415 under the
1933 Act, a registration statement on Form S-8 or post-effective amendment to
the Registration Statement) or (B) enter into any swap or other agreement or any
transaction that transfers in whole or in part, directly or indirectly, any of
the economic consequence of ownership of the Common Stock, or any securities
convertible into or exchangeable or exercisable for or repayable with Common
Stock, whether any such swap or transaction described in clause (A) or (B) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise. The foregoing sentence shall not apply to (v) the Shares to be
offered and sold through the Agent pursuant to this Agreement, (w) Common Stock
issuable pursuant to the Company’s dividend reinvestment plan as it may be
amended or replaced from time to time, (x) Common Stock issuable upon the
conversion of the Company’s 5?% Cumulative Convertible Perpetual Preferred
Stock, Series D, (y) equity incentive awards approved by the board of directors
of the Company or the compensation committee thereof or the issuance of Common
Stock upon exercise thereof and (z) Common Stock sold pursuant to the Kansas
City Southern 2009 Employee Stock Purchase Plan as adopted by the Company’s
Board of Directors on March 10, 2009.

(r) If immediately prior to the third anniversary (the “Renewal Deadline”) of
the initial effective date of the Registration Statement, any of the Shares
remain unsold, the Company will, prior to the Renewal Deadline file, if it has
not already done so and is eligible to do so, a new automatic shelf registration
statement relating to the Shares, in a form reasonably satisfactory to the
Agent. If the Company is no longer eligible to file an automatic shelf
registration statement, the Company will, prior to the Renewal Deadline, if it
has not already done so, file a new shelf registration statement relating to the
Shares, in a form reasonably satisfactory to the Agent, and will use its best
efforts to cause such registration statement to be declared effective within
60 days after the Renewal Deadline. The Company will take all other action
necessary or appropriate to permit the issuance and sale of the Shares to
continue as contemplated in the expired registration statement relating to the
Shares. References herein to the Registration Statement shall include such new
automatic shelf registration statement or such new shelf registration statement,
as the case may be.

Section 4. Free Writing Prospectus.

(a)      (i) The Company represents and agrees that without the prior consent of
the Agent, it has not made and will not make any offer relating to the Shares
that would constitute a “free writing prospectus” as defined in Rule 405 under
the 1933 Act; and

(ii) the Agent represents and agrees that, without the prior consent of the
Company it has not made and will not make any offer relating to the Shares that
would constitute a free writing prospectus required to be filed with the
Commission.

(b) The Company has complied and will comply with the requirements of Rule 433
under the 1933 Act applicable to any Issuer Free Writing Prospectus (including
any free writing prospectus identified in Section 4(a) hereof), including timely
filing with the Commission or retention where required and legending.

Section 5. Payment of Expenses.

(a) The Company covenants and agrees with the Agent that the Company will pay or
cause to be paid the following: (i) the fees, disbursements and expenses of the
Company’s counsel and accountants in connection with the registration of the
Shares under the 1933 Act and all other expenses in connection with the
preparation, printing and filing of the Registration Statement, the Basic
Prospectus, Prospectus Supplement, any Issuer Free Writing Prospectus and the
Prospectus and amendments and supplements thereto and the mailing and delivering
of copies thereof to the Agents; (ii) the cost of printing or producing this
Agreement, any Blue Sky and Legal Investment Memoranda, closing documents
(including any compilations thereof) and any other documents in connection with
the offering, purchase, sale and delivery of the Shares; (iii) all expenses in
connection with the qualification of the Shares for offering and sale under
state securities laws as provided in Section 3(b) hereof; (iv) any filing fees
incident to any required review by Financial Industry Regulatory Authority, Inc.
of the terms of the sale of the Shares; (v) all fees and expenses in connection
with listing the Shares on the Exchange; (vi) the cost of preparing the Shares;
(vii) the costs and charges of any transfer agent or registrar or any dividend
distribution agent; and (viii) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section; provided, however, if a number of Shares having an
aggregate offering price in excess of $50,000,000 have been offered and sold
under this Agreement by April 27, 2010, the Agent shall reimburse the Company up
to $187,500 of the Company’s expenses. It is understood, however, that, except
as provided in this Section, and Section 7 hereof, the Agent will pay all of its
own costs and expenses, including the fees of its counsel, transfer taxes on
resale of any of the Shares by it, and any advertising expenses connected with
any offers it may make.

(b) If a number of Shares having an aggregate offering price of $15,000,000 have
not been offered and sold under this Agreement by April 27, 2010 (or such
earlier date on which the Company terminates this Agreement), the Company shall
reimburse the Agent for all of its reasonable out-of-pocket expenses, including
the reasonable fees and disbursements of a single counsel for the Agent incurred
by it in connection with the offering contemplated by this Agreement.

Section 6. Conditions of Agent’s Obligation. The obligations of the Agent
hereunder shall be subject, in its reasonable discretion, to the condition that
all representations and warranties and other statements of the Company herein or
in certificates of any officer of the Company delivered pursuant to the
provisions hereof are true and correct as of the time of the execution of this
Agreement, as of each Suspension Termination Date, Applicable Time and
Settlement Date and, except during any period the offering of Shares is
suspended pursuant to Section 2(c), as of each Registration Statement Amendment
Date, Company Periodic Report Date and Company Earnings Report Date, to the
condition that the Company shall have performed all of its obligations hereunder
theretofore to be performed, and to the following additional conditions:

(a) The Prospectus Supplement shall have been filed with the Commission pursuant
to Rule 424(b) under the 1933 Act on or prior to the date hereof and in
accordance with Section 3(a) hereof, any other material required to be filed by
the Company pursuant to Rule 433(d) under the 1933 Act shall have been filed
with the Commission within the applicable time periods prescribed for such
filings by Rule 433; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission and no notice of objection of the Commission to the use of the form
of the Registration Statement or any post-effective amendment thereto pursuant
to Rule 401(g)(2) under the 1933 Act shall have been received; no stop order
suspending or preventing the use of the Prospectus or any Issuer Free Writing
Prospectus shall have been initiated or threatened by the Commission; and all
requests for additional information on the part of the Commission shall have
been complied with to the reasonable satisfaction of the Agent.

(b) On every date specified in Section 3(k) hereof and as may be requested by
the Agent with respect to any sale of Shares during a Blackout Period, Shearman
& Sterling LLP, counsel for the Agent, shall have furnished to the Agent such
written opinion or opinions, dated as of such date, with respect to such matters
as the Agent may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters.

(c) On every date specified in Section 3(k) hereof, Sonnenschein Nath &
Rosenthal LLP, counsel for the Company, shall have furnished to the Agent
written opinion or opinions, dated as of such date, in form and substance
reasonably satisfactory to the Agent, to the effect set forth in Annex I hereto.

(d) At the dates specified in Section 3(l) hereof, the independent accountants
of the Company who have certified the financial statements of the Company and
its subsidiaries included or incorporated by reference in the Registration
Statement shall have furnished to the Agent a letter dated as of the date of
delivery thereof and addressed to the Agent in form and substance reasonably
satisfactory to the Agent and its counsel, containing statements and information
of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements of the Company and its
subsidiaries included or incorporated by reference in the Registration
Statement.

(e) (i) Upon commencement of the offering of Shares under this Agreement, the
Company will furnish or cause to be furnished promptly to the Agent a
certificate of an officer in a form reasonably satisfactory to the Agent stating
the minimum price for the sale of such Shares pursuant to this Agreement and the
maximum number of Shares that may be issued and sold pursuant to this Agreement
or, alternatively, maximum gross proceeds from such sales, as authorized from
time to time by the Company’s board of directors or a duly authorized committee
thereof or, in connection with any amendment, revision or modification of such
minimum price or maximum Share number or amount, a new certificate with respect
thereto and (ii) on each date specified in Section 3(j), the Agent shall have
received a certificate of executive officers of the Company, one of whom shall
be the Chief Financial Officer, Chief Accounting Officer, Treasurer, or
Executive Vice President in the area of capital markets and investments, dated
as of the date thereof, to the effect that (A) there has been no Material
Adverse Effect since the date as of which information is given in the Prospectus
as then amended or supplemented, (B) the representations and warranties in
Section 1 hereof are true and correct as of such date and (C) the Company has
complied with all of the agreements entered into in connection with the
transaction contemplated herein and satisfied all conditions on its part to be
performed or satisfied.

(f) Since the date of the latest audited financial statements then included or
incorporated by reference in the Prospectus and the General Disclosure Package,
no Material Adverse Effect shall have occurred.

(g) The Company shall have complied with the provisions of Section 3(c) hereof
with respect to the timely furnishing of prospectuses.

(h) The Company shall have conducted due diligence sessions, in form and
substance reasonably satisfactory to the Agent (i) on such dates as requested by
the Agent during any Blackout Period in which the Company requests the sale of
Shares pursuant to this Agreement and (ii) once weekly during the term of this
Agreement following commencement of the offering of Shares under this Agreement
on such day(s) as may be agreed upon by the Company and the Agent.

(i) With respect to any sale of Shares during a Blackout Period, the Company
shall have furnished those documents requested by the Agent pursuant to
Section 3(m).

(j) All filings with the Commission required by Rule 424 under the 1933 Act to
have been filed by each Applicable Time or related Settlement Date shall have
been made within the applicable time period prescribed for such filing by
Rule 424 (without reliance on Rule 424(b)(8)).

(k) The Shares shall have received approval for listing on the NYSE prior to the
first Settlement Date.

Section 7. Indemnification.

(a) The Company will indemnify and hold harmless the Agent against any losses,
claims, damages or liabilities, joint or several, to which the Agent may become
subject, under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus or any amendment or supplement thereto, any Issuer
Free Writing Prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the 1933 Act, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Agent for any legal or other expenses reasonably incurred
by the Agent in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in the Registration
Statement, the Basic Prospectus, the Prospectus Supplement or the Prospectus, or
any amendment or supplement thereto, or any Issuer Free Writing Prospectus, in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use therein.

(b) The Agent will indemnify and hold harmless the Company against any losses,
claims, damages or liabilities to which the Company may become subject, under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Basic Prospectus, the Prospectus Supplement or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the Basic
Prospectus, the Prospectus Supplement or the Prospectus, or any such amendment
or supplement thereto, or any Issuer Free Writing Prospectus, in reliance upon
and in conformity with written information furnished to the Company by the Agent
expressly for use therein; and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such action or claim as such expenses are incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection except and then only to the extent such
indemnifying party is materially prejudiced thereby. In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under this Section 7 for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 7 is unavailable to hold
harmless an indemnified party under subsection (a) or (b) above in respect of
any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other from the offering of the Shares to which such
loss, claim, damage or liability (or action in respect thereof) relates. If,
however, the allocation provided by the immediately preceding sentence is not
permitted by applicable law, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Agent on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Agent on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company bear to the total commissions received by the Agent. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Agent on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Agent agree that it would not be just
and equitable if contribution pursuant to this subsection (d) were determined by
pro rata allocation (even if the Agent was treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this subsection (d). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this subsection (d),
the Agent shall not be required to contribute any amount in excess of the amount
by which the total price at which the Shares sold by it to the public were
offered to the public exceeds the amount of any damages which the Agent has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.

(e) The obligations of the Company under this Section 7 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to the directors and officers of the Agent and to
each person, if any, who controls the Agent within the meaning of the 1933 Act
and each broker dealer affiliate of the Agent; and the obligations of the Agent
under this Section 7 shall be in addition to any liability which the Agent may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and to each person, if any, who controls the
Company within the meaning of the 1933 Act.

Section 8. Representations, Warranties and Agreements to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agent, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agent or any controlling
person of the Agent, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.

Section 9. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (i) the Agent is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) the Agent has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Agent has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Agent has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

Section 10. Termination.

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party,
except that (i) with respect to any pending sale through the Agent for the
Company, the obligations of the Company, including in respect of compensation of
the Agent, shall remain in full force and effect notwithstanding such
termination; and (ii) the provisions of Section 1, Section 5(b), Section 7 and
Section 8 of this Agreement shall remain in full force and effect
notwithstanding such termination.

(b) The Agent shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 1, Section 7 and Section 8 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

(c) This Agreement shall remain in full force and effect until and unless
terminated pursuant to Section 10(a) or (b) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
or pursuant to this clause (c) shall in all cases be deemed to provide that
Section 1, Section 7 and Section 8 of this Agreement shall remain in full force
and effect.

(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agent or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Shares, such sale shall settle in
accordance with the provisions of Section 2(h) hereof.

Section 11. Notices. All statements, requests, notices and agreements hereunder
shall be in writing, and if to the Agent shall be delivered or sent by mail,
telex or facsimile transmission to:

Merrill, Lynch, Pierce, Fenner & Smith Incorporated
4 World Financial Center
New York, New York 10080
Fax No. (212) 449-0355
Attention: Charles Hill,

and if to the Company to:

Kansas City Southern
P.O. Box 219335
Kansas City, MO 64105 64121-9335
Telecopy No.: 816-983-1198
Attention: Senior Vice President-Finance and Treasurer.

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

Section 12. Parties. This Agreement shall be binding upon, and inure solely to
the benefit of, the Agent and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers and directors of the Company and the Agent
and each person who controls the Company or the Agent, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
purchaser of Shares through the Agent shall be deemed a successor or assign by
reason merely of such purchase.

Section 13. Time of the Essence. Time shall be of the essence of this Agreement.
As used herein, the term “business day” shall mean any day when the Commission’s
office in Washington, D.C. is open for business.

Section 14. Waiver of Jury Trial. The Company and the Agent hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
jury trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

Section 15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW.

Section 16. Counterparts. This Agreement may be executed by any one or more of
the parties hereto and thereto in any number of counterparts, each of which
shall be deemed to be an original, but all such respective counterparts shall
together constitute one and the same instrument. This Agreement may be delivered
by any party by facsimile or other electronic transmission.

Section 17. Severability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.

Very truly yours,

Kansas City Southern

By: /s/ Michael W. Upchurch      
Name: Michael W. Upchurch
Title: Executive Vice President and Chief
Financial Officer


Accepted as of the date hereof:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

By: /s/ Matthew A. Thomson      
Name: Matthew A. Thomson
Title: Director


Annex I

Form of Opinion of Company Counsel

(1) The Registration Statement became effective automatically under the 1933 Act
as of November 21, 2008; the Prospectus was filed pursuant to Rule 424(b); the
Company is not an “ineligible issuer” in connection with the offering of the
Shares pursuant to Rules 164, 405 and 433 under the 1933 Act and the Company is
well-known seasoned issuer (as defined in Rule 405 under the 1933 Act) eligible
to use the Registration Statement as an automatic shelf registration statement.
No order suspending the effectiveness of the Registration Statement has been
issued and no proceeding for that purpose against the Company is pending or, to
our knowledge, threatened by the Commission.

(2) Each of the documents incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus (other than the
financial statements, including footnotes to the financial statements and
related schedules, and any other statistical data included or incorporated in
the Registration Statement, the General Disclosure Package or the Prospectus, as
to which we express no opinion) when they became effective or were filed with
the Commission, as the case may be, appeared on its face to be appropriately
responsive as of its filing date in all material respects to the requirements of
the 1933 Act or the 1934 Act, as applicable, and the rules and regulations of
the Commission thereunder.

(3) Each of the Registration Statement and the Prospectus and each Issuer Free
Writing Prospectus (other than the financial statements, including footnotes to
the financial statements and related schedules, and any other statistical data
included or incorporated in the Registration Statement or the Prospectus, as to
which we express no opinion) appeared on its face to be appropriately responsive
as of its filing date in all material respects to the requirements of the 1933
Act.

(4) The Company has been duly incorporated, is validly existing as a corporation
and is duly qualified to transact business and is in good standing in each
jurisdiction indicated on Schedule I to this opinion and has the corporate power
and authority to own, lease and operate its property and to conduct its business
as described in the Prospectus.

(5) Each subsidiary of the Company has been duly organized, is validly existing
and is duly qualified to transact business and in good standing (to the extent
applicable) in each jurisdiction indicated on Schedule I to this opinion and has
the corporate power and authority to own, lease and operate its property and to
conduct its business as described in the Prospectus.

(6) All of the issued shares of capital stock of each corporate subsidiary of
the Company that is held by the Company have been duly and validly authorized
and issued and are fully paid and nonassessable.

(7) The Sales Agreement has been duly authorized, executed and delivered by the
Company.

(8) The authorized capital stock and capitalization of the Company conforms as
to legal matters to the description thereof contained in the Prospectus, and the
shares of issued and outstanding capital stock set forth thereunder have been
duly authorized and validly issued and are fully-paid an non-assessable, and
were not issued in violation of the preemptive or other similar rights of any
securityholder of the Company.

(9) The Shares have been duly authorized and reserved for issuance and sale
pursuant to the Sales Agreement and, when issued and delivered by the Company
pursuant to the Sales Agreement against payment of the consideration set forth
therein, will be validly issued and fully paid and non-assessable.

(10) The execution, delivery and performance by the Company of its obligations
under the Sales Agreement, and consummation of the transactions contemplated
therein, in each case (i) has been duly authorized by the Company; and (ii) does
not and will not (a) contravene, conflict with, violate or give rise to a breach
of, or default under, any agreement or other instrument binding upon the Company
or any of its subsidiaries that is included or incorporated by reference into
the Annual Report on Form 10-K for the year ended December 31, 2008 filed by the
Company, (b) result in an event or condition which will give the holder of any
note, debenture, or other evidence of indebtedness that is included or
incorporated by reference into the Annual Report on Form 10-K for the year ended
December 31, 2008 filed by the Company (or any person acting on their behalf),
the right to require the repurchase, redemption or repayment of all or any
portion of any amounts due in respect of such indebtedness by the Company,
(c) violate any statute, rule or regulation of the United States or New York, or
(d) to our knowledge, violate any judgment, order, or decree of any court or
arbitrator or governmental agency or body of the United States or the State of
New York having jurisdiction over the Company or any of its subsidiaries or any
of their properties or assets, except for violations that would not have a
material adverse effect on the Company and its subsidiaries, taken as a whole.

(11) No consent, approval, authorization or order of, or filing, qualification
or registration with, any court, arbitrator or governmental agency or body of
the United States or the State of New York having jurisdiction over the Company
is required for the performance by the Company of its obligations under the
Sales Agreement, except for such consents, approvals, authorizations, filings,
registrations or qualifications (i) which have been obtained or made prior to
the date hereof and (ii) as may be required to be obtained or made under the
1933 Act and applicable state securities laws in connection with the offer and
sale of the Shares, as to which we express no opinion.

(12) To our knowledge, there are no legal or governmental proceedings pending or
threatened to which the Company or any of its subsidiaries is party or which any
of the properties of the Company or any of its subsidiaries is subject that
would be required to be disclosed in the Registration Statement but are not so
disclosed or incorporated by reference therein, other than proceedings fairly
summarized in all material respects in the Registration Statement, or
incorporated by reference therein.

(13) The Company is not, and, after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof as described in the
Prospectus, will not be, an investment company as such term is defined in the
Investment Company Act of 1940, as amended.

(14) The Shares have been approved for listing on the NYSE, subject to official
notice of issuance.

(15) The statements in the Registration Statement, the General Disclosure
Package and the Prospectus under the heading “Certain U.S. Federal Income Tax
Considerations,” insofar as such statements constitute matters of U.S. federal
income tax law and purport to summarize matters of law or legal conclusions with
respect thereto, are fair summaries in all material respects.

The primary purpose of our engagement was not to establish or confirm factual
matters or financial or accounting matters and we have not independently
verified the accuracy, completeness or fairness of the statements made or
included in the Registration Statement, General Disclosure Package and the
Prospectus and any amendments or supplements thereto (including any documents
incorporated by reference or deemed to be incorporated by reference therein),
and we take no responsibility therefor, except as and to the extent set forth in
numbered paragraphs 8, 12 and 15 of our opinion set forth above in this letter.
In connection with our engagement, we have participated in conferences with
officers and other representatives of the Company, of the registered public
accounting firm of the Company, and you and your counsel and representatives of
the Agent, at which the contents of the Registration Statement, the General
Disclosure Package and the Prospectus and any amendments or supplements thereto
(including any documents incorporated by reference or deemed to be incorporated
by reference therein) and related matters were discussed, and based upon such
participation and discussions, and relying upon our judgment as to materiality
based upon the factual statements of officers and other representatives of the
Company, no facts have come to our attention that have led us to believe that
(i) the Registration Statement, at the time of its effective date (including the
information, if any, deemed pursuant to Rule 430B to be part of the Registration
Statement at the time of effectiveness), or on the date hereof, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) that the General Disclosure Package, as of the date hereof, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein not misleading or (iii) that the
Prospectus, as of its date and as of the date hereof, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein in the light of the circumstances under which they were
made not misleading (except, in each case, for the financial statements,
including footnotes to the financial statements and related schedules, and any
other statistical data included or incorporated by reference therein, as to
which we make no statement).

1

Exhibit A

Form of Electronic Communication Specified in Section 2(j)

Please confirm that the Prospectus (including the documents incorporated by
reference therein), as of the date of this email, does not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
there were made, not misleading.

Officers Initially Designated by the Company for Purposes of Section 2(j)

     
Michael W. Upchurch
Paul J. Weyandt
William J. Wochner
  (mupchurch@kcsouthern.com)
(pweyandt@kcsouthern.com)
(jwochner@kcsouthern.com)

2